Citation Nr: 9901020	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-29 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether the veterans request for waiver of overpayment of 
nonservice-connected disability pension, calculated in amount 
of $15, 779.00 was timely filed.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse  



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1963.  

In May 1995, VA Debt Management Center, St. Paul, Minnesota, 
denied the veterans request for waiver of recovery of an 
overpayment of improved nonservice-connected disability 
pension benefits on the basis that he had failed to timely 
submit his application for waiver.  


CONTENTIONS OF APPELLANT ON APPEAL

The facts of the case are not in dispute.  The veteran 
contends that he was hospitalized intermittently, and that 
the failure to submit a timely waiver was due to an 
oversight.  In addition, he contends that he does not have 
the means to repay the overpayment assessed against him.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that that the veterans 
application for waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits 
calculated in the amount $15,779.00 was not timely filed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veterans claim for nonservice connected pension 
benefits was received in January 1993.  

3.  An April 1993 rating decision determined that the veteran 
was permanently and totally disabled for pension purposes, 
and also determined that he was eligible for special monthly 
pension.  

4.  In April 1993 the veteran was notified of the approval of 
disability pension at the rate of $39.00, based on countable 
annual income of $11,203.00 from January 1993.  

5.  The veterans eligibility verification report (EVR) was 
received in April 1994.  

6.  The veteran was notified of the creation of the 
overpayment by a letter dated September 24, 1994.  

7.  The record indicates that the veterans request for a 
waiver of the overpayment assessed against him was received 
on April 4, 1995. 

8.  In a May 1995 decision, the committee on waivers and 
compromises denied a waiver of the overpayment, assessed in 
the amount of $15,779.00, on the basis that the veteran did 
not submit a timely request for a waiver of the overpayment.  


CONCLUSION OF LAW

The request for waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits, 
calculated in the amount to $15, 779.00, was not timely 
filed.  38 U.S.C.A. § 5302 (West 1991 & Supp. 1998); 38 
C.F.R. § 1.963(b)(2) (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, a request for waiver of recovery 
of an overpayment of improved nonservice-connected disability 
pension benefits shall only be considered if the request is 
received within 180 days following the date of a notice of 
indebtedness by VA to the debtor.  The 180-day period may be 
extended if the individual requesting waiver demonstrates 
that, as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
debtors control, there was a delay in receipt by the debtor 
of the notification of indebtedness beyond the time 
customarily required for mailing.  If the requester does 
substantiate that there was such a delay in receipt of the 
notice of indebtedness, the 180-day period shall be computed 
from the date of the requesters actual receipt of the notice 
of indebtedness.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(b)(2).  The inability to read and/or to comprehend may 
be deemed a circumstance beyond the debtors control as 
contemplated by 38 C.F.R. § 1.963. 

The veterans claim for nonservice connection was received in 
January 1993.  Entitlement to a nonservice-connected pension 
was established in an April 1993 rating decision.  In the 
same month, the veteran was notified of the approval of 
disability pension at the rate of $39.00, based on a 
countable annual income of $11,203.00 from January 1993.  
Payments commenced in February of that year.  

The veterans eligibility verification report (EVR) was 
received in April 1994.  It reported that the veteran was 
receiving a $957.00 in monthly Social Security benefits and 
that his spouse was receiving wages in the amount of 
$9568.66.  In addition, unreimbersed medical expenses, 
anticipated over the previous year (1993) were verified.  

By a letter dated in September 1994, the veteran was notified 
of the termination of nonservice-connected pension benefits 
as a result in the change of family income.  In a computer 
generated letter, dated September 24, 1994, VA Debt 
Management Center, St. Paul, Minnesota, informed the veteran 
of the original overpayment amount, as well as his rights 
with respect to requesting a waiver for the resulting debt, 
and that he had 180 days from the date of the letter to file 
an application requesting a waiver of recovery of all or part 
of the debt.  The record indicates that the veterans request 
for a waiver of the overpayment assessed against him was 
received on April 4, 1995.  

In a May 1995 decision, the committee on waivers and 
compromises denied a waiver of the overpayment, assessed in 
the amount of $15,779.00, based on its finding that the 
veteran did not submit a timely request for a waiver of the 
overpayment.  

The veteran and his spouse testified at a video hearing 
before the undersigned member of the Board in August 1998.  
They then indicated that the facts of the case were not in 
dispute.  They reported that the veteran was hospitalized 
intermittently, and that the failure to submit a timely 
waiver was due to an oversight.  In addition they reported 
that, financially, they did not have the means to repay the 
overpayment that was assessed against them.  

The record does not contain any clinical records showing 
inpatient treatment of the veteran between September 1994 and 
April 1995, nor was the veteran or his spouse able to provide 
such information at the hearing.  Also, the veteran and his 
spouse did not indicate any error on the part of VA of the 
postal authorities or circumstances beyond there control, 
such as the inability to read and/or to comprehend the 
computer generated letters issued by VA.  Moreover, as noted 
above, under the applicable regulation, 38 C.F.R. § 
1.963(b)(2), an extension of the 180-day filing period may be 
made in certain circumstances.  However, no such extension 
was requested in this case.  In view of the foregoing, the 
Board finds that the application requesting a waiver of 
recovery of the overpayment at issue was not timely filed.

If a claim is untimely, VA has no jurisdiction even to 
consider whether it is well grounded. See Thompson v. Brown, 
6 Vet. App. 436, 438 (1994).  Also, in cases where the law 
and not the evidence is dispositive, as is the case here, a 
claim should be denied or an appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law. Accordingly, as the veterans 
request for a waiver of recovery of an overpayment of 
improved nonservice-connected disability pension benefits was 
not timely filed, his claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The request for waiver of the overpayment calculated in the 
amount of $15, 779.00 of nonservice-connected pension was not 
timely filed.  The appeal is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
